United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1797
                         ___________________________

                                  Charles Benjamin

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                     Ward County

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                          Submitted: December 23, 2015
                             Filed: January 28, 2016
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Charles Benjamin appeals the district court’s
adverse grant of summary judgment on his Fourteenth Amendment claims against
Ward County, North Dakota, arising out of his pretrial detention in the Ward County
Jail. We note that Ward County asserted as an affirmative defense that Benjamin
failed to exhaust his administrative remedies, and--upon careful de novo review, see
King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th Cir. 2010)--we conclude that
the district court erred by proceeding to the merits of Benjamin’s claims without first
determining whether he had exhausted administrative remedies that were available,
see 42 U.S.C. § 1997e(a) (“No action shall be brought with respect to prison
conditions under section 1983 of this title, or any other Federal law, by a prisoner
confined in any jail, prison, or other correctional facility until such administrative
remedies as are available are exhausted.”); Jones v. Bock, 549 U.S. 199, 219–20
(2007) (“There is no question that exhaustion is mandatory under [§ 1997e(a)] and
that unexhausted claims cannot be brought in court.”); Chelette v. Harris, 229 F.3d
684, 686–88 (8th Cir. 2000) (once defendant raises failure to exhaust as affirmative
defense under § 1997e(a), district court is obligated to determine whether plaintiff
exhausted administrative remedies); see also Hallstrom v. Tillamook Cty., 493 U.S.
20, 31 (1989) (where Congress sets forth mandatory conditions precedent to
commencing suit, district courts lack discretion to disregard them). While we
recognize the inefficiency of remanding a case already resolved on the merits for an
evidentiary hearing on exhaustion, we are bound by our precedent to do so. See Lyon
v. Vande Krol, 305 F.3d 806, 807, 809 (8th Cir. 2002) (en banc) (holding that
dismissal under § 1997e(a) was required even though case had gone to trial as inmate
failed to exhaust administrative remedies); Porter v. Sturm, 781 F.3d 448, 452–53
(8th Cir. 2015); Chelette, 229 F.3d at 688; Barbee v. Corr. Med. Servs., 394 F. App’x
337, 338 (8th Cir. 2010) (unpublished per curiam); Wallace v. Corr. Med. Servs., 335
F. App’x 662, 662 (8th Cir. 2009) (unpublished per curiam). But cf. Fluker v. Cty.
of Kankakee, 741 F.3d 787, 791–94 (7th Cir. 2013) (holding that a district court may
resolve the merits after making a determination on exhaustion); Thorson v. Epps, 701
F.3d 444, 445–46 (5th Cir. 2012) (affirming determination on the merits despite
plaintiff having failed to exhaust administrative remedies); Ramos v. Patnaude, 640
F.3d 485, 488–89 (1st Cir. 2011) (Souter, J.) (proceeding to bypass exhaustion and
consider district court’s merits decision “for economy of disposition”).




                                         -2-
       Accordingly, we vacate the judgment, and remand this case to the district court
with instructions to determine, in the first instance, whether Benjamin exhausted
available administrative remedies, as required by section 1997e(a). See Schweiss v.
Chrysler Motors Corp., 922 F.2d 473, 476 (8th Cir. 1990) (noting benefit of having
district court address disputed factual issues in first instance).
                        ______________________________




                                         -3-